I heartily concur in that part of the foregoing opinion which denies relief to respondents, but I cannot agree that they are entitled to any judgment in their favor. It is plain, to my mind, that the original agreement for plans and specifications for the six-story building, afterwards became merged in the contract for the eight-story structure. I cannot agree that there were two contracts and that recovery may be had on one and denied on the other. I am therefore of the view that the judgment should be reversed and the case remanded with instructions to dismiss.
 *Page 630